PER CURIAM.
The order appealed is AFFIRMED.
Claimant, who suffered a compen-sable accident on July 7, 1980, petitions for appellate attorney’s fees on authority of Section 440.34(5), Florida Statutes (1980 Supp.). As we pointed out in Ship Shape v. Taylor, 397 So.2d 1199 (Fla. 1st DCA 1981), appellate fees are not available in connection with claims governed by the 1979 amendments to Chapter 440, except in narrow instances. However, through the restoration of pre-1979 fee language in Section 440.34(5), the 1980 Legislature has allowed a reviewing court to award an appellate attorney’s fee in its discretion for accidents occurring on or after July 1, 1980, though no fee was awardable by the deputy commissioner. See Ship Shape, supra; ch. 80-236 §§ 14, 29, Laws of Florida. Accordingly, appellee’s petition for fees is granted in the amount of $2,000.
ROBERT P. SMITH, Jr., C. J., LARRY G. SMITH and WIGGINTON, JJ., concur.